Name: 84/633/EEC: Council Decision of 11 December 1984 authorizing the Commission, within the context of the voluntary restraint agreements on trade in the sheepmeat and goatmeat sector between the Community and 12 non- member States, to convert, for the purposes of the smooth operation of trade and within the limits agreed, live animal quantities into fresh or chilled meat quantities or such latter quantities into the former
 Type: Decision
 Subject Matter: cooperation policy;  animal product;  international trade
 Date Published: 1984-12-19

 Avis juridique important|31984D063384/633/EEC: Council Decision of 11 December 1984 authorizing the Commission, within the context of the voluntary restraint agreements on trade in the sheepmeat and goatmeat sector between the Community and 12 non- member States, to convert, for the purposes of the smooth operation of trade and within the limits agreed, live animal quantities into fresh or chilled meat quantities or such latter quantities into the former Official Journal L 331 , 19/12/1984 P. 0032 - 0032 Finnish special edition: Chapter 3 Volume 18 P. 0081 Spanish special edition: Chapter 03 Volume 33 P. 0038 Swedish special edition: Chapter 3 Volume 18 P. 0081 Portuguese special edition Chapter 03 Volume 33 P. 0038 *****COUNCIL DECISION of 11 December 1984 authorizing the Commission, within the context of the voluntary restraint agreements on trade in the sheepmeat and goatmeat sector between the Community and 12 non-member States, to convert, for the purposes of the smooth operation of trade and within the limits agreed, live animal quantities into fresh or chilled meat quantities or such latter quantities into the former (84/633/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Council has concluded agreements on trade in the sheepmeat and goatmeat sector with 12 non-member States, namely Argentina, Australia, Austria, Bulgaria, Czechoslovakia, Hungary, Iceland, New Zealand, Poland, Romania, Uruguay and Yugoslavia; Whereas, within these agreements, provision is made for consultation to ensure their smooth operation; Whereas, to this end, provision should be made to allow the supply of live animals within the quantity agreed for fresh or chilled meat or the supply of such meat within the quantity agreed for live animals; Whereas, given the nature of the circumstances of the market, it should be within the competence of the Commission to decide on the extent to which alterations should be made, HAS DECIDED AS FOLLOWS: Article 1 1. The Commission is hereby authorized, within the context of the voluntary restraint agreements between the Community and the non-member States, to convert, for the purposes of the smooth operation of trade and within the limits agreed, live animal quantities into fresh or chilled meat quantities or such latter quantities into the former. 2. Detailed rules for the implementation of this Decision shall be adopted in accordance with the procedure provided for in Article 26 of Regulation (EEC) No 1837/80 (1). Article 2 This Decision shall take effect on the third day following its publication in the Official Journal of the European Communities. It shall apply for the duration of the present voluntary restraint agreements with the non-member States concerned. Done at Brussels, 11 December 1984. For the Council The President A. DEASY (1) OJ No L 183, 16. 7. 1980, p. 1.